Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 7-11 and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mullin et al (US 9,449,446 B1).
In regard to claims 2 and 11, Mullin et al discloses a wearable head device, and corresponding method, (column 18, lines 4-46, Figure 22, “460”) comprising: a frame (column 13, lines 29-30, Figure 22, “62”) adapted to position a display in front of an eye of a user of the wearable head device (column 14, lines 47-59, Figure 22, “70, 72”), the display comprising a lower optics module (Figure 22, “72”) coupled to the frame (Figure 22, “62”), the lower optics module comprising a partially transmissive optical element (Figure 22, “72); an upper optics module coupled to the frame and configured to provide image light to the lower optics module (Figure 22, “70”); a light source configured to provide illuminating light to the upper optics module (Figure 22, “70”); and one or more sensors configured to provide sensor input  (column 13, line 15 – column 14, line 17 & column 18, lines 9-17, Figure 22, “20”); wherein the display is in communication with one or more processors configured to: receive user input from the user via a user interface external to the wearable head device (column 17, lines 1-33 & column 18, lines 9-17, Figures 22 & 23, “40, 42”), present control instructions to a device external to the wearable head device (column 18, lines 9-20 & 40-47, Figure 22, “40, 80”), the control instructions based on the sensor input (column 18, lines 9-20, Figure 22, “20”) and on the user input (column 18, lines 40-47, Figure 22, “40”), receive device input from the device external to the wearable head device, and present, via the display, graphical content based on the device input (column 18, lines 33-46, Figure 22, “70”), wherein the device external to the wearable head device comprises one or more of a mobile phone, a vehicle, a second wearable head device, and a server comprising a database (column 18, lines 29-46).
Regarding claims 7 and 16, Mullin et al discloses wherein the device external to the wearable head device comprises the mobile phone and the user interface comprises a user interface of the mobile phone (column 17, lines 9-18 & column 18, lines 9-17 & 40-47, Figure 22, “40, 44”).
Regarding claims 8 and 17, Mullin et al discloses wherein the user interface comprises a user interface of a dedicated input device (column 17, lines 9-18 & column 18, lines 9-17 & 40-47, Figure 22, “40, 44”).
Regarding claims 9 and 18, the user input of Mullin et al would inherently comprise a gesture input, this being reasonably assumed from the disclosure of said external device comprising a smart phone with a user interface display (column 17, lines 11-15 & column 18, lines 40-47, Figure 22, “40, 44”).
Regarding claims 10 and 19, the one or more processors of Mullin et al would inherently be configured to determine a device type of the device external to the wearable head device, and wherein presenting the graphical content comprises presenting the graphical content based on the determined device type, this being reasonably assumed from the need for the seamless interaction between the user interface and display system (column 17, lines 11-17 & column 18, lines 40-47).

Response to Arguments
Applicant's arguments filed 10/4/2022 have been fully considered but they are not persuasive. On page 6, paragraph 4, applicant argues wherein “Mullin discloses that the controllable device receives command signals from the computer device – not that device input is received from the device external to the wearable head device, as recited in the claims.”
Examiner respectfully disagrees.  Although Mullin does disclose wherein the computer device 40 (Figure 22, re: smart phone) transmits command signals, which is received by the controllable device 80 (1st highlighted section from applicant’s arguments below), Mullin further discloses wherein the user controls said smart phone 40 (i.e. device external to the wearable head device), which are displayed for viewing via the image display system 70 (2nd highlighted section from page 6 of applicant’s arguments below).  Therefore, since “device input from the device external to the wearable head device (i.e. user controls entered into the smartphone 40) is received by, and presents, via the display (Figure 22, 70”), graphical content based on the device input, wherein the device comprises a mobile phone,” (Figure 22, 40), which would inherently need a processor to process the graphical information received from the external smartphone for display on the wearable head device, the invention of Mullin anticipates the claim and the rejection is made final.

    PNG
    media_image1.png
    645
    790
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    579
    488
    media_image2.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        October 22, 2022